Citation Nr: 0308342	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  98-17 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a left knee disorder.

(The issue of entitlement to service connection for a left 
knee disorder will be the subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from July 1959 to October 
1967.  He has been represented throughout his appeal by the 
Veterans of Foreign Wars of the United States.  

Entitlement to service connection for a left knee disorder 
was previously denied by the Department of Veterans Affairs 
(VA) in a rating decision of January 1985.  The veteran did 
not appeal that determination within one year of the notice 
thereof, and that decision became final.  

The current appeal to the Board of Veterans' Appeals (Board) 
arises from a March 1998 rating decision by the San Juan, 
Puerto Rico, Regional Office (RO), which denied the veteran's 
petition to reopen his claim for service connection 
for a left knee disorder.  The veteran perfected a timely 
appeal of that decision.  In October 1999, the Board remanded 
the case to the RO for further evidentiary development.  
Additional medical records were received in November 1999, 
June 2002 and August 2002.  Thereafter, a supplemental 
statement of the case (SSOC) was issued in October 2002.  The 
appeal was received back at the Board in March 2003.  

The Board notes that in his substantive appeal, VA Form 9, 
received in November 1998, the veteran indicated that he 
desired to attend a hearing before a Hearing Officer at the 
RO.  A hearing was scheduled in January 1999 and the veteran 
was notified of the time and place of the hearing, by letter 
dated in December 1998.  However, the veteran failed to 
report for the hearing, and in the absence of good cause 
shown, the hearing request is considered withdrawn.  
38 C.F.R. § 20.704(b) & (d) (2002).  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a left knee disorder 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required 



by Rule of Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing any response to the notice, the 
Board will prepare a separate decision addressing this issue.  


FINDINGS OF FACT

1.  By a rating action in January 1985, the RO denied service 
connection for a left knee disorder; the veteran did not 
appeal that determination within one year of the notice 
thereof and, under the law, the decision became final.  

2.  Evidence added to the record since the January 1985 
rating decision includes VA treatment records, private 
medical evidence, and other medical statements.  
This evidence bears directly and substantially upon the 
subject matter now under consideration (i.e., whether 
residuals of a left knee injury were incurred in service), 
and is so significant that it must be considered in order to 
fairly decide the merits of the case.  


CONCLUSION OF LAW

The evidence submitted since the January 1985 rating 
decision, wherein the RO denied entitlement to service 
connection for a left knee disorder, is new and material, and 
the veteran's claim for this benefit is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Laws, Regulations, and Court Precedents

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  
When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2002).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

During the pendency of the veteran's appeal, the Veterans' 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  This legislation 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions, requiring that VA notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a); see also Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  

Regulations implementing the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)), are now published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  But the 
provisions of the regulations applicable to attempts to 
reopen finally disallowed claims are only effective for 
petitions received on or after August 29, 2001.  

In any event, since the Board finds that new and material 
evidence has been submitted, there is no need for further 
discussion of the VCAA until completion of the development 
the Board is requesting as a result of reopening the claim.  

When determining whether new and material evidence has been 
submitted, it is presumed that the evidence at issue in 
credible.  Justus v. Principi, 3 Vet. App. 510 (1992).  And 
the most recent unappealed denial, on any basis, either on 
the merits or on an attempted reopening, marks the starting 
point for determining whether there is new and material 
evidence.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  



II.  New and material evidence to reopen the claim for 
service connection for a left knee disorder

When this case was previously considered by the RO in January 
1985, the record was fairly clear.  The record showed that 
the veteran served on active duty from July 1959 to October 
1967.  The service medical records indicate that the veteran 
suffered a dislocated left knee in 1965.  He was next seen on 
July 14, 1966, when he slipped on a rock and fell to the 
ground with the left knee turning inward; he was able to walk 
immediately after falling, but noted increased stiffness in 
the quad.  Examination revealed tenderness in the medial 
aspect of the left knee with minimal swelling.  X-ray study 
of the left knee was essentially normal.  The separation 
examination, conducted in July 1967, was negative for any 
complaints or findings of a left knee disorder.  

Post service medical records reflect that the veteran was 
afforded a VA examination in February 1968, which essentially 
consists of an evaluation for an eye disorder.  No disabling 
musculoskeletal conditions were noted.  A private treatment 
report dated in February 1981 again reflects treatment of an 
eye disorder.  These records do not reflect any complaints or 
findings pertaining to a left knee disorder.  

The veteran filed a claim for service connection for a left 
knee disorder in May 1984.  Submitted in support of his claim 
were VA progress notes dated from July 1983 through August 
1984.  The records indicate that the veteran was seen at a 
clinic in August 1983, with a history of trauma to the left 
knee while in service; he complained of pain and swelling in 
the left knee for the past week, with no recent trauma.  
Examination revealed tenderness and swelling in the left 
knee.  The assessment was degenerative changes, left knee.  
X-ray study of the left knee revealed findings of 
degenerative joint disease and mild deformity of the medial 
tibial plateau, which may be sequelae of old traumatic event.  
In December 1983, the veteran was seen at an emergency room 
with complaints of intractable pain and swelling of the left 
knee; he was diagnosed with synovitis of the left knee joint.  
An x-ray study, performed in January 1984, showed 
degenerative changes of the left knee.  The veteran was 
admitted to a VA hospital in May 1984 with a history of 
swelling and pain in the left knee ever since a fall in 
service in 1965.  The veteran underwent arthrotomy and 
lateral meniscectomy; the discharge diagnoses were left knee 
degenerative joint arthritis and lateral meniscus tear bucket 
handle.  

By a rating action in January 1985, the RO denied the 
veteran's claim of entitlement to service connection for a 
left knee disorder, based upon a finding that complaints of 
left knee pain noted during service were acute and transitory 
and resolved without residual.  This conclusion was based 
upon the lack of any competent evidence of a chronic left 
knee disorder following the one episode of a dislocation of 
the left knee in service in 1965.  

The evidence received since the January 1985 decision 
essentially consists of:  duplicate VA hospital report dated 
in May 1984; VA hospital report and progress note dated from 
May 1984 to May 1987; private radiology report dated in 
September 1995; a private medical statement from Neftali 
Ortiz Ares, M.D., dated in February 1998; VA progress notes 
dated from May 1984 to February 1989; a private medical 
statement from Dr. Neftali Ortiz Ares; private treatment 
reports dated from September 1995 to January 2001; VA medical 
records dated from May 1984 to April 2000; and a private 
medical statement from Dr. Neftali Ortiz Ares dated in June 
2002.  

The Board finds that the majority of the currently submitted 
medical records are "new," since they were not available for 
review in January 1985.  The newly received medical records 
are also "material," since they bear directly on matters 
which were the bases for the prior denial of service 
connection.  Significantly, the medical records reflect that 
the veteran has been receiving treatment for a left knee 
disorder, including degenerative joint disease of the left 
knee.  Of particular significance is the medical statement 
dated in June 2002, wherein Dr. Oritz Ares essentially 
related the veteran's current left knee disorder, including 
degenerative arthritis, to his period of service; he stated 
that the veteran was totally disabled due to his left knee 
condition which began in 1966.  Assuming the credibility of 
the evidence, as is required, the Board finds that that this 
evidence contributes to a more complete evidentiary record 
for the evaluation of the veteran's claim.  Accordingly, the 
Board concludes that the veteran has submitted evidence that 
is new and material, and the claim for a left knee disorder 
is reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been submitted, the petition 
to reopen the claim for service connection for a left knee 
disorder is granted, to this extent only.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

